Opinion by
Judge Lindsay :
This action was instituted to recover for use and occupation of the lot named in the lease of April 1, 1870.
The proof shows that the lessee abandoned the possession at the expiration of the term. He may have failed to leave the premises in as good order as he consented to do, but from his failure in this regard the law will not imply a promise to continue the payment of rent.
It is not necessary that Barrow should deny at all that he failed to surrender the lot in good order. The action was not for the recovery of damages on that account, but for the use and occupation of the lots, and he does deny, specifically and unequivocally, that he used or occupied it in any manner during the period named in the petition.
Judgment affirmed.